DETAILED ACTION
This action is in response to the claims filed 12/03/2021 for application 16/022,317. Claims 1, 3-5, 9, 11, 13, 14, 16 and 18 have been amended. Claims 1-20 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-7, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. ("US 20170230312 A1", hereinafter "Barrett") in view of Akbacak et al. ("US 20150370787 A1" cited by Applicant in the IDS filed 09/22/2020, hereinafter "Akbacak").

Regarding claim 1, Barret teaches A computing device, comprising: 
a processor ([¶0013]); and 
a memory device including instructions embodied thereon, wherein the instructions ([¶0012-¶0013]), when executed by the processor, cause the processor to perform operations to train a conversation model for use with an automated chatbot agent ([¶0016 discloses chatbot]), the operations comprising: 
identifying respective intents from conversation segments in an unstructured data source (“As an addition or variation, the chatbot 102 can process the chat input 11 using various rules, logic or learned processes to determine identifiers. For example, the chat manager 120 can use the context of the chat input 11 to determine the domain for what the chat input 11 may pertain to. The chatbot 102 can also identify inferences (e.g., interpret “my card” as “card that I own”). Many situations may result in an ambiguous outcome for chatbot 102 with regards to the intent of the chat input 11, such as when multiple possible outcomes exist based on a preliminary determination of the chat manager 120.” [¶0035; chat history is disclosed in ¶0019 which would correspond to an unstructured data source.]), the intents indicating problems to be resolved in a user-virtual agent conversation and at least some of the segments including chat sessions between humans and one or more virtual agents (“The network system 10 can become increasingly intelligent over time with greater interaction with a population of users. In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human. Over time, the network system 10 can operate a greater number of fully autonomous chats amongst a population of users, to handle increasingly more diverse and complex issues raised through chat input queries of individual users.” [¶0014]); 
generating, based on the identified intents and the unstructured data, a knowledge graph of the conversation model to organize the identified intents, the knowledge graph structured to associate respective conversations with the respective intents (“According to some embodiments, the chat engine 100 can implement chatbots 102 in connection with a knowledge graph 155 of information accumulated from a variety of sources, such as individual chats 101 conducted with users in a given population. The various chats 101 can provide the chat engine 100 with access to knowledge of third-parties, as well as to information contained in a greater number of third-party databases. In some examples, a knowledge graph 155 can be built and refined by processing the interactions of individuals. The processing can result in a structured data set, where facts, information items, information resources, metadata and other information can be interrelated.” [¶0063]); 
linking the respective intents in the knowledge graph to properties of the respective conversations resulting in an enhanced knowledge graph (“While search engines typically utilize knowledge graphs of various forms, an example of FIG. 1 includes an enhanced knowledge graph 155, as the chat engine 100 can assimilate and structure information learned from chats conducted through individual chatbots 102. The chats 101 provide an inherent advantage of providing feedback, both direct and indirect, when information is exchanged as a result of an initial chat input 11.” [¶0064]), the properties used to guide a subject conversation with the conversation model, wherein the properties include trigger phrases (“According to some examples, the chat manager 120 processes the chat input 11 to detect triggers for implementing additional processes for specific tasks or objectives. For example, the chat manager 120 can maintain a dictionary of phrases, words or other inputs which are associated with specific processes or outcomes.” [0029]), solutions (“The chatbot 102 can handle a chat input 11 by providing a chat response 12, which can include at least one of (1) a question for the user to answer, and/or (2) information determined in response to the chat input 11.” [¶0022; information determined in response to a chat input implies a solution to a user’s question]), and constraints corresponding to the respective intents (“For example, the chat manager 120 can maintain a dictionary of phrases, words or other inputs which are associated with specific processes or outcomes.” [0029; corresponds to “constraints”]); 
(“The network system 10 provides a computer-implemented chat interface that uses programmatic resources to respond to user queries with additional queries and/or information to answer the user query. While chats can be advanced with service operators who selectively receive and field chat queries, examples provide for the network system 10 to accumulate and refine knowledge and intelligence for use with programmatic resources that fully automate the network system's interaction with a user during a chat. The network system 10 can become increasingly intelligent over time with greater interaction with a population of users. In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human. Over time, the network system 10 can operate a greater number of fully autonomous chats amongst a population of users, to handle increasingly more diverse and complex issues raised through chat input queries of individual users.” [¶0014]).
Although Barrett discloses an enhanced knowledge graph, the reference doesn’t go into details of training the conversation model based on the enhanced knowledge graph resulting in a trained conversation model.
(“Further, various personal sources of information for a user and more generalized (less personalized) knowledge sources, such as domain databases and knowledge graphs, may be utilized when creating the personalized knowledge source. In some embodiments, the personalized knowledge sources then may be used as personalized language models, such as by training a language model with queries corresponding to entities or entity pairs that appear in the user's usage history information. The personalized knowledge sources also may be used to determine intent sequence models by determining sequences (or patterns) of entities and entity pairs corresponding to sequences or patterns of user-interaction information from the usage history information.” [¶0021])
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barrett’s chatbot system to include training a conversational model based on a knowledge graph as taught by Akbacak. One would have been motivated to make this modification in order to improve the accuracy of responses to the next chat inputs by the user. [Abstract, Akbacak]

Regarding claim 2, Barrett/Akbacak teaches The computing device of claim 1, where Barrett teaches the operations further comprising: extracting the conversation (“In an example of FIG. 1, the chat data store 135 represents memory (e.g., cache) which the chat manager 120 uses to maintain a record of a given chat, and/or a collection of chats with a given entity. The record maintained by chat data store 135 can include a chat identifier, a chat history (e.g., chat input 11, chat responses 12), a current state of the chat, a state of the chat when prior events occurred (e.g., when chat input 11 were received).” [¶0019, corresponds to human-agent text chat logs; Barrett also discloses human-agent voice conversation transcripts in ¶0044 and ¶0046]).

Regarding claim 4, Barrett/Akbacak teaches The computing device of claim 1, where Akbacak further teaches wherein the trained conversation model is adapted to provide a conversation workflow to identify a particular solution for the expressed intent based on the trigger phrases (“For example, in a first turn, a user asks her personal device “Who is the director of Life is Beautiful?” This query may be mapped to a portion of a knowledge source corresponding to a movie-director semantic relationship (e.g., Life is Beautiful—directed by—Robert Benigni).” [¶0019]), wherein the trigger phrases include a set of conversation queries used to invoke the expressed intent (“User interaction information may include by way of example and without limitation, one or more user queries, utterances including spoken queries, other multimodal or contextual data, such as user utterances at certain points in time within a session, user actions or what is displayed to a user within a session, and other user-interaction-related information. As described above, user-interaction information may come from personal usage history, which may include, by way of example and without limitation, a user's web query logs, desktop or personal device query logs, social networking interactions, websites visited, or similar user-interaction information. Accordingly, in an embodiment, personal usage history is mapped to a generic or less personalized knowledge source to personalize it, and from this, intent sequences are determined.” [¶0020]), wherein the particular solution is associated with a set of conversation responses used to reply to the expressed intent (See FIG. 2, discloses a set of conversation responses with a particular answer to the user query), and wherein the constraints restrict applicability of the particular solution to a particular set of conditions indicated by the conversation workflow (“From a session context model based on the knowledge source, which has been populated with previous personal usage history information, it may be determined that following a director-movie type of query, there is a 0.4 probability that in the next turn the user will ask about the movie cast, 0.2 probability that the user will next ask about Oscars or awards, and a 0.1 probability that the user will next ask about the nationality of the director. Based on these transition probabilities, language models corresponding to the transitions (e.g., the cast of Life is Beautiful, its awards, or the director's nationality) may be interpolated to better recognize or understand the next turn. With each subsequent turn, the session context model uses the domain and intents from previous turn(s) to predict the likelihood of next turns so that language models and SLU models may be adapted to the prediction.” [¶0019]).
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barrett’s chatbot system to include training a conversational model based on a knowledge graph as taught by Akbacak. One would have been motivated to make this modification in order to improve the accuracy of responses to the next chat inputs by the user. [Abstract, Akbacak]

Regarding claim 5, Barrett/Akbacak teaches The computing device of claim 1, where Barrett further teaches wherein the operations are performed in an offline processing workflow, and wherein the trained conversation model is provided for use in an online processing workflow in a conversation engine of the automated chat bot agent (“As an additional variation, the chatbot 102 can time shift a chat response 12 so that the user is more likely to view the response and/or be engaged. For example, the chatbot 102 can detect a time zone of the user, or access the profile to determine when the user is most likely to be online or most available to view information from a particular network service from which the chat response is being requested. The chatbot 102 can then provide the response to the user in a timeframe where the user is likely to view it.” [¶0062; Examiner interprets being able to time shift a chat response to imply being able to work in an offline and online processing workflow.]).

Regarding claim 6, Barrett/Akbacak teaches The computing device of claim 1, Barrett teaches wherein the unstructured data source includes conversation data (“In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human.” [¶0014]), and wherein identifying intents for the conversation data is performed with operations ([¶0035]) comprising: 
Akbacak teaches applying a machine learning model to respective segments of the conversation data (“From sequences of user interactions, higher level intent sequences may be determined and used to form models that anticipate similar intents but with different arguments including arguments that do not necessarily appear in the usage history. In this way, the session context models may be used to determine likely next interactions or “turns” from a user, given a previous turn or turns.” [Abstract]), the machine learning model adapted to identify the intent and a conversation content type from the respective segments of the conversation data (“Aspects of the technology described herein are generally directed to systems, methods, and computer storage media for, among other things, improving language models for speech recognition by adapting knowledge sources utilized by the language models to session contexts. In particular, a knowledge source, such as a knowledge graph, may be used to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source. The knowledge source may be adapted for a session context for a user by mapping or aligning user-interaction information, from personal usage history of the user or similar users, to the knowledge source, thereby personalizing the knowledge source to the user or set of users. From the mappings, user intent corresponding to each interaction may be determined based on probable entity types and related information from areas surrounding the mapping.” [¶0016; Additionally, see further for conversation content type, [¶0093]: “With reference now to FIG. 8, a flow diagram is provided illustrating an exemplary method 800 for providing a session context model based on user history information for use in speech recognition or spoken language understanding. The session content model may be used to provide one or more language models (or SLU models) used for recognizing (or understanding) a second turn spoken by a user, given a first turn already received from the user. For example at a high level and in one embodiment, upon receiving a first spoken user interaction (a first turn), a portion of the knowledge source (referred to in this example as a “first-turn portion”) is determined corresponding to entities and entity-relations identified in the first turn. Based on a set of transition probabilities associated with that specific first-turn portion of the knowledge source, one or more likely second-turn portions of the knowledge source may be determined, wherein the second turn portions correspond to likely next turns (next spoken user interactions) to be received from a user.”]).
[Abstract, Akbacak]

Regarding claim 7, Barrett/Akbacak teaches The computing device of claim 6, where Barrett teaches wherein the machine learning model is trained from a set of structured learning data, wherein the conversation content type includes an utterance type identified as a: problem, clarification question, clarification answer, or a solution (“The context can identify whether the question input is a new chat or a continuation of a prior chat, or a follow on to a prior chat. The chat manager 120 can perform operations such as text normalization, contextual search, etc. in order to determine a content (e.g., follow on question, content, link to source material) for the chat response 12. Based on context and other information, the chatbot 102 can make an initial determination of whether a suitable response (e.g., information or follow on question) is determinable given information and resources available to the chatbot 102.” [¶0023]).

claim 11, Barrett teaches A non-transitory machine-readable storage medium, the machine-readable storage medium including instructions that, when executed by a processor and memory of a machine, causes the machine to perform operations to produce a conversation model for use with automated agents ([¶0013] discloses computer readable medium), the operations comprising:
identifying respective intents from conversation segments in an unstructured data source (“As an addition or variation, the chatbot 102 can process the chat input 11 using various rules, logic or learned processes to determine identifiers. For example, the chat manager 120 can use the context of the chat input 11 to determine the domain for what the chat input 11 may pertain to. The chatbot 102 can also identify inferences (e.g., interpret “my card” as “card that I own”). Many situations may result in an ambiguous outcome for chatbot 102 with regards to the intent of the chat input 11, such as when multiple possible outcomes exist based on a preliminary determination of the chat manager 120.” [¶0035; chat history is disclosed in ¶0019 which would correspond to an unstructured data source.]), the intents indicating problems to be resolved in a user-virtual agent conversation and at least some of the segments including chat sessions between humans and one or more virtual agents (“The network system 10 can become increasingly intelligent over time with greater interaction with a population of users. In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human. Over time, the network system 10 can operate a greater number of fully autonomous chats amongst a population of users, to handle increasingly more diverse and complex issues raised through chat input queries of individual users.” [¶0014]); 
generating, based on the identified intents and the unstructured data, a knowledge graph of the conversation model to organize the identified intents, the knowledge graph structured to associate respective conversations with the respective intents (“According to some embodiments, the chat engine 100 can implement chatbots 102 in connection with a knowledge graph 155 of information accumulated from a variety of sources, such as individual chats 101 conducted with users in a given population. The various chats 101 can provide the chat engine 100 with access to knowledge of third-parties, as well as to information contained in a greater number of third-party databases. In some examples, a knowledge graph 155 can be built and refined by processing the interactions of individuals. The processing can result in a structured data set, where facts, information items, information resources, metadata and other information can be interrelated.” [¶0063]); 
linking the respective intents in the knowledge graph to properties of the respective conversations resulting in an enhanced knowledge graph (“While search engines typically utilize knowledge graphs of various forms, an example of FIG. 1 includes an enhanced knowledge graph 155, as the chat engine 100 can assimilate and structure information learned from chats conducted through individual chatbots 102. The chats 101 provide an inherent advantage of providing feedback, both direct and indirect, when information is exchanged as a result of an initial chat input 11.” [¶0064]), the properties used to guide a subject conversation with the conversation model, wherein the properties include trigger phrases (“According to some examples, the chat manager 120 processes the chat input 11 to detect triggers for implementing additional processes for specific tasks or objectives. For example, the chat manager 120 can maintain a dictionary of phrases, words or other inputs which are associated with specific processes or outcomes.” [0029]), solutions (“The chatbot 102 can handle a chat input 11 by providing a chat response 12, which can include at least one of (1) a question for the user to answer, and/or (2) information determined in response to the chat input 11.” [¶0022; information determined in response to a chat input implies a solution to a user’s question]), and constraints corresponding to the respective intents (“For example, the chat manager 120 can maintain a dictionary of phrases, words or other inputs which are associated with specific processes or outcomes.” [0029; corresponds to “constraints”]); 
executing an automated agent that operates using the trained conversation model, resulting in the automated agent conducting the subject conversation with a human user, wherein use of the enhanced knowledge graph by the trained conversation model directs the subject conversation based on an intent expressed in the subject conversation (“The network system 10 provides a computer-implemented chat interface that uses programmatic resources to respond to user queries with additional queries and/or information to answer the user query. While chats can be advanced with service operators who selectively receive and field chat queries, examples provide for the network system 10 to accumulate and refine knowledge and intelligence for use with programmatic resources that fully automate the network system's interaction with a user during a chat. The network system 10 can become increasingly intelligent over time with greater interaction with a population of users. In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human. Over time, the network system 10 can operate a greater number of fully autonomous chats amongst a population of users, to handle increasingly more diverse and complex issues raised through chat input queries of individual users.” [¶0014]).
Although Barrett discloses an enhanced knowledge graph, the reference doesn’t go into details of training the conversation model based on the enhanced knowledge graph resulting in a trained conversation model.
Akbacak teaches training the conversation model based on the enhanced knowledge graph resulting in a trained conversation model (“Further, various personal sources of information for a user and more generalized (less personalized) knowledge sources, such as domain databases and knowledge graphs, may be utilized when creating the personalized knowledge source. In some embodiments, the personalized knowledge sources then may be used as personalized language models, such as by training a language model with queries corresponding to entities or entity pairs that appear in the user's usage history information. The personalized knowledge sources also may be used to determine intent sequence models by determining sequences (or patterns) of entities and entity pairs corresponding to sequences or patterns of user-interaction information from the usage history information.” [¶0021])
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barrett’s chatbot system to include training a conversational model based on a knowledge graph as taught by Akbacak. One would have been motivated to make this modification in order to improve the accuracy of responses to the next chat inputs by the user. [Abstract, Akbacak]

Regarding claim 12, Barrett/Akbacak teaches The machine-readable storage medium of claim 11, where Barrett teaches the operations further comprising: extracting the conversation segments from the unstructured data source, wherein the conversation segments are extracted from one or more of: human-agent voice conversation transcripts, human-agent text chat logs, human-authored knowledge base information, human- authored web page content, or human-authored documentation (“In an example of FIG. 1, the chat data store 135 represents memory (e.g., cache) which the chat manager 120 uses to maintain a record of a given chat, and/or a collection of chats with a given entity. The record maintained by chat data store 135 can include a chat identifier, a chat history (e.g., chat input 11, chat responses 12), a current state of the chat, a state of the chat when prior events occurred (e.g., when chat input 11 were received).” [¶0019, corresponds to human-agent text chat logs; Barrett also discloses human-agent voice conversation transcripts in ¶0044 and ¶0046]).

Regarding claim 14, Barrett/Akbacak teaches The machine-readable storage medium of claim 11, where Akbacak further teaches wherein the trained conversation model is adapted to provide a conversation workflow to identify a particular solution for the expressed intent based on the trigger phrases (“For example, in a first turn, a user asks her personal device “Who is the director of Life is Beautiful?” This query may be mapped to a portion of a knowledge source corresponding to a movie-director semantic relationship (e.g., Life is Beautiful—directed by—Robert Benigni).” [¶0019]), wherein the trigger phrases include a set of conversation queries used to invoke the expressed intent (“User interaction information may include by way of example and without limitation, one or more user queries, utterances including spoken queries, other multimodal or contextual data, such as user utterances at certain points in time within a session, user actions or what is displayed to a user within a session, and other user-interaction-related information. As described above, user-interaction information may come from personal usage history, which may include, by way of example and without limitation, a user's web query logs, desktop or personal device query logs, social networking interactions, websites visited, or similar user-interaction information. Accordingly, in an embodiment, personal usage history is mapped to a generic or less personalized knowledge source to personalize it, and from this, intent sequences are determined.” [¶0020]), wherein the particular solution is associated (See FIG. 2, discloses a set of conversation responses with a particular answer to the user query), and wherein the constraints restrict applicability of the particular solution to a particular set of conditions indicated by the conversation workflow (“From a session context model based on the knowledge source, which has been populated with previous personal usage history information, it may be determined that following a director-movie type of query, there is a 0.4 probability that in the next turn the user will ask about the movie cast, 0.2 probability that the user will next ask about Oscars or awards, and a 0.1 probability that the user will next ask about the nationality of the director. Based on these transition probabilities, language models corresponding to the transitions (e.g., the cast of Life is Beautiful, its awards, or the director's nationality) may be interpolated to better recognize or understand the next turn. With each subsequent turn, the session context model uses the domain and intents from previous turn(s) to predict the likelihood of next turns so that language models and SLU models may be adapted to the prediction.” [¶0019]).
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barrett’s chatbot system to include training a conversational model based on a knowledge graph as taught by Akbacak. One would have been motivated to make this [Abstract, Akbacak]

Regarding claim 15, Barrett/Akbacak teaches The machine-readable storage medium of claim 11, where Barrett teaches wherein the unstructured data source includes conversation data (“In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human.” [¶0014]), and wherein identifying intents for the conversation data is performed with operations ([¶0035]) comprising: 
Akbacak teaches applying a machine learning model to respective segments of the conversation data (“From sequences of user interactions, higher level intent sequences may be determined and used to form models that anticipate similar intents but with different arguments including arguments that do not necessarily appear in the usage history. In this way, the session context models may be used to determine likely next interactions or “turns” from a user, given a previous turn or turns.” [Abstract]), the machine learning model adapted to identify the intent and a conversation content type from the respective segments of the conversation data (“Aspects of the technology described herein are generally directed to systems, methods, and computer storage media for, among other things, improving language models for speech recognition by adapting knowledge sources utilized by the language models to session contexts. In particular, a knowledge source, such as a knowledge graph, may be used to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source. The knowledge source may be adapted for a session context for a user by mapping or aligning user-interaction information, from personal usage history of the user or similar users, to the knowledge source, thereby personalizing the knowledge source to the user or set of users. From the mappings, user intent corresponding to each interaction may be determined based on probable entity types and related information from areas surrounding the mapping.” [¶0016; Additionally, see further for conversation content type, [¶0093]: “With reference now to FIG. 8, a flow diagram is provided illustrating an exemplary method 800 for providing a session context model based on user history information for use in speech recognition or spoken language understanding. The session content model may be used to provide one or more language models (or SLU models) used for recognizing (or understanding) a second turn spoken by a user, given a first turn already received from the user. For example at a high level and in one embodiment, upon receiving a first spoken user interaction (a first turn), a portion of the knowledge source (referred to in this example as a “first-turn portion”) is determined corresponding to entities and entity-relations identified in the first turn. Based on a set of transition probabilities associated with that specific first-turn portion of the knowledge source, one or more likely second-turn portions of the knowledge source may be determined, wherein the second turn portions correspond to likely next turns (next spoken user interactions) to be received from a user.”]).
[Abstract, Akbacak]
Regarding claim 16, Barrett teaches A method to produce a conversation model for use with automated agents, comprising a plurality of operations executed with a processor and memory of a computing device ([¶0012-¶0013]), the plurality of operations comprising:
identifying respective intents from conversation segments in an unstructured data source (“As an addition or variation, the chatbot 102 can process the chat input 11 using various rules, logic or learned processes to determine identifiers. For example, the chat manager 120 can use the context of the chat input 11 to determine the domain for what the chat input 11 may pertain to. The chatbot 102 can also identify inferences (e.g., interpret “my card” as “card that I own”). Many situations may result in an ambiguous outcome for chatbot 102 with regards to the intent of the chat input 11, such as when multiple possible outcomes exist based on a preliminary determination of the chat manager 120.” [¶0035; chat history is disclosed in ¶0019 which would correspond to an unstructured data source.]), the intents indicating problems to be resolved in a user-virtual agent (“The network system 10 can become increasingly intelligent over time with greater interaction with a population of users. In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human. Over time, the network system 10 can operate a greater number of fully autonomous chats amongst a population of users, to handle increasingly more diverse and complex issues raised through chat input queries of individual users.” [¶0014]); 
generating, based on the identified intents and the unstructured data, a knowledge graph of the conversation model to organize the identified intents, the knowledge graph structured to associate respective conversations with the respective intents (“According to some embodiments, the chat engine 100 can implement chatbots 102 in connection with a knowledge graph 155 of information accumulated from a variety of sources, such as individual chats 101 conducted with users in a given population. The various chats 101 can provide the chat engine 100 with access to knowledge of third-parties, as well as to information contained in a greater number of third-party databases. In some examples, a knowledge graph 155 can be built and refined by processing the interactions of individuals. The processing can result in a structured data set, where facts, information items, information resources, metadata and other information can be interrelated.” [¶0063]); 
(“While search engines typically utilize knowledge graphs of various forms, an example of FIG. 1 includes an enhanced knowledge graph 155, as the chat engine 100 can assimilate and structure information learned from chats conducted through individual chatbots 102. The chats 101 provide an inherent advantage of providing feedback, both direct and indirect, when information is exchanged as a result of an initial chat input 11.” [¶0064]), the properties used to guide a subject conversation with the conversation model, wherein the properties include trigger phrases (“According to some examples, the chat manager 120 processes the chat input 11 to detect triggers for implementing additional processes for specific tasks or objectives. For example, the chat manager 120 can maintain a dictionary of phrases, words or other inputs which are associated with specific processes or outcomes.” [0029]), solutions (“The chatbot 102 can handle a chat input 11 by providing a chat response 12, which can include at least one of (1) a question for the user to answer, and/or (2) information determined in response to the chat input 11.” [¶0022; information determined in response to a chat input implies a solution to a user’s question]), and constraints corresponding to the respective intents (“For example, the chat manager 120 can maintain a dictionary of phrases, words or other inputs which are associated with specific processes or outcomes.” [0029; corresponds to “constraints”]); 
executing an automated agent that operates using the trained conversation model, resulting in the automated agent conducting the subject conversation with a (“The network system 10 provides a computer-implemented chat interface that uses programmatic resources to respond to user queries with additional queries and/or information to answer the user query. While chats can be advanced with service operators who selectively receive and field chat queries, examples provide for the network system 10 to accumulate and refine knowledge and intelligence for use with programmatic resources that fully automate the network system's interaction with a user during a chat. The network system 10 can become increasingly intelligent over time with greater interaction with a population of users. In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human. Over time, the network system 10 can operate a greater number of fully autonomous chats amongst a population of users, to handle increasingly more diverse and complex issues raised through chat input queries of individual users.” [¶0014]).
Although Barrett discloses an enhanced knowledge graph, the reference doesn’t go into details of training the conversation model based on the enhanced knowledge graph resulting in a trained conversation model.
Akbacak teaches training the conversation model based on the enhanced knowledge graph resulting in a trained conversation model (“Further, various personal sources of information for a user and more generalized (less personalized) knowledge sources, such as domain databases and knowledge graphs, may be utilized when creating the personalized knowledge source. In some embodiments, the personalized knowledge sources then may be used as personalized language models, such as by training a language model with queries corresponding to entities or entity pairs that appear in the user's usage history information. The personalized knowledge sources also may be used to determine intent sequence models by determining sequences (or patterns) of entities and entity pairs corresponding to sequences or patterns of user-interaction information from the usage history information.” [¶0021])
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barrett’s chatbot system to include training a conversational model based on a knowledge graph as taught by Akbacak. One would have been motivated to make this modification in order to improve the accuracy of responses to the next chat inputs by the user. [Abstract, Akbacak]

Regarding claim 17, Barrett/Akbacak teaches The method of claim 16, where Barrett teaches the operations further comprising: extracting the conversation segments from the unstructured data source, wherein the conversation segments are extracted from one or more of: human-agent voice conversation transcripts, human-agent text chat logs, human-authored knowledge base information, human- authored web page (“In an example of FIG. 1, the chat data store 135 represents memory (e.g., cache) which the chat manager 120 uses to maintain a record of a given chat, and/or a collection of chats with a given entity. The record maintained by chat data store 135 can include a chat identifier, a chat history (e.g., chat input 11, chat responses 12), a current state of the chat, a state of the chat when prior events occurred (e.g., when chat input 11 were received).” [¶0019, corresponds to human-agent text chat logs; Barrett also discloses human-agent voice conversation transcripts in ¶0044 and ¶0046]).

Regarding claim 19, Barrett/Akbacak teaches The method of claim 16, where Akbacak further teaches wherein the trained conversation model is adapted to provide a conversation workflow to identify a particular solution for the expressed intent based on the trigger phrases (“For example, in a first turn, a user asks her personal device “Who is the director of Life is Beautiful?” This query may be mapped to a portion of a knowledge source corresponding to a movie-director semantic relationship (e.g., Life is Beautiful—directed by—Robert Benigni).” [¶0019]), wherein the trigger phrases include a set of conversation queries used to invoke the expressed intent (“User interaction information may include by way of example and without limitation, one or more user queries, utterances including spoken queries, other multimodal or contextual data, such as user utterances at certain points in time within a session, user actions or what is displayed to a user within a session, and other user-interaction-related information. As described above, user-interaction information may come from personal usage history, which may include, by way of example and without limitation, a user's web query logs, desktop or personal device query logs, social networking interactions, websites visited, or similar user-interaction information. Accordingly, in an embodiment, personal usage history is mapped to a generic or less personalized knowledge source to personalize it, and from this, intent sequences are determined.” [¶0020]), wherein the particular solution is associated with a set of conversation responses used to reply to the expressed intent (See FIG. 2, discloses a set of conversation responses with a particular answer to the user query), and wherein the constraints restrict applicability of the particular solution to a particular set of conditions indicated by the conversation workflow (“From a session context model based on the knowledge source, which has been populated with previous personal usage history information, it may be determined that following a director-movie type of query, there is a 0.4 probability that in the next turn the user will ask about the movie cast, 0.2 probability that the user will next ask about Oscars or awards, and a 0.1 probability that the user will next ask about the nationality of the director. Based on these transition probabilities, language models corresponding to the transitions (e.g., the cast of Life is Beautiful, its awards, or the director's nationality) may be interpolated to better recognize or understand the next turn. With each subsequent turn, the session context model uses the domain and intents from previous turn(s) to predict the likelihood of next turns so that language models and SLU models may be adapted to the prediction.” [¶0019]).
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer [Abstract, Akbacak]

Regarding claim 20, Barrett/Akbacak teaches The method of claim 16, where Barrett teaches wherein the unstructured data source includes conversation data (“In this way, the network system 10 can draw on larger knowledge resources, in order to better refine the chat process and enable more relevant responses to chat input queries to be provided to users through an interface that can simulate a chat conversation with a human.” [¶0014]), and wherein identifying intents for the conversation data is performed with operations ([¶0035]) comprising: 
Akbacak teaches applying a machine learning model to respective segments of the conversation data (“From sequences of user interactions, higher level intent sequences may be determined and used to form models that anticipate similar intents but with different arguments including arguments that do not necessarily appear in the usage history. In this way, the session context models may be used to determine likely next interactions or “turns” from a user, given a previous turn or turns.” [Abstract]), the machine learning model adapted to identify the intent and a conversation content type from the respective segments of the conversation data (“Aspects of the technology described herein are generally directed to systems, methods, and computer storage media for, among other things, improving language models for speech recognition by adapting knowledge sources utilized by the language models to session contexts. In particular, a knowledge source, such as a knowledge graph, may be used to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source. The knowledge source may be adapted for a session context for a user by mapping or aligning user-interaction information, from personal usage history of the user or similar users, to the knowledge source, thereby personalizing the knowledge source to the user or set of users. From the mappings, user intent corresponding to each interaction may be determined based on probable entity types and related information from areas surrounding the mapping.” [¶0016; Additionally, see further for conversation content type, [¶0093]: “With reference now to FIG. 8, a flow diagram is provided illustrating an exemplary method 800 for providing a session context model based on user history information for use in speech recognition or spoken language understanding. The session content model may be used to provide one or more language models (or SLU models) used for recognizing (or understanding) a second turn spoken by a user, given a first turn already received from the user. For example at a high level and in one embodiment, upon receiving a first spoken user interaction (a first turn), a portion of the knowledge source (referred to in this example as a “first-turn portion”) is determined corresponding to entities and entity-relations identified in the first turn. Based on a set of transition probabilities associated with that specific first-turn portion of the knowledge source, one or more likely second-turn portions of the knowledge source may be determined, wherein the second turn portions correspond to likely next turns (next spoken user interactions) to be received from a user.”]).
Barrett and Akbacak are both in the same field of endeavor of human-machine conversational systems and thus are analogous. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barrett’s chatbot system to include training a conversational model based on a knowledge graph as taught by Akbacak. One would have been motivated to make this modification in order to improve the accuracy of responses to the next chat inputs by the user. [Abstract, Akbacak]

Claims 3, 9, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Akbacak and further in view of Hawes et al. ("US 20160343001 A1" cited by Applicant in the IDS filed 09/22/2020, hereinafter "Hawes").

Regarding claim 3, Barrett/Akbacak teaches The computing device of claim 1, however fails to explicitly teach wherein the trained conversation model is adapted to provide output in the subject conversation based on a scored likelihood of a particular solution and a scored likelihood of a particular diagnosis, based on inputs received in the subject conversation from the human user.
Hawes teaches wherein the trained conversation model is adapted to provide output in the subject conversation based on a scored likelihood of a particular solution (“FIG. 11 illustrates an exemplary solutions page. Solutions page 1100 is configured to present the user with solution options based on the identification of the user's question or issue. The solutions presented can be based on how the solutions aggregator rates each solution to provide a recommended solution accompanied by all relevant solutions to afford the customer maximum choice. The solutions can be recommended and presented in their entirety based on a variety of factors including the relatedness of the solution the issue/problem (e.g., does an article exist that has a high probability of being relevant to the issue or problem identified?)… Depending on the scenario, the most relevant business rule can be applied. The different scenarios can take into account the product, the locale of the product, and the specific symptom. Once a business rule is applied and the solutions are rated, each solution can be ranked. A predetermined number of solutions from the ranked list can be returned and recommended by solutions aggregator.” [¶0089; Examiner is interpreting a probability to be equivalent to a scored likelihood.]) and a scored likelihood of a particular diagnosis, based on inputs received in the subject conversation from the human user (“The web page can be a symptoms page containing multiple symptoms for the user to choose from. Once the user selects the symptoms that are applicable to his problem, the user feedback is received from the client device (1720). Based on the user feedback, a determination can be made that diagnostic information stored on the product is relevant to diagnosing the problem (1730). The determination can lead to transmitting a request to the product to retrieve diagnostic information (1740). In response to the request, contact information for the product can be received from product (1750). The contact information can include an email address, a phone number, an IP address, or other identifier that is specific to the user. Once the contact information is received and the customer assents to the request, the contact information can be used to retrieve diagnostic information from the product (1760). Once the diagnostic information is received, the problem can be identified based on the diagnostic information and the current state of the decision tree.” [¶0102]).
Barrett, Akbacak and Hawes are all in the same field of endeavor of human-machine conversational systems. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. Hawes discloses a multi-channel technical support and chat service system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conversational modeling systems taught by Barrett/Akbacak with the customer support system of Hawes to provide dynamic responses. Customer support systems are known to receive a dialogue input in order to provide a solution to a technical problem and thus one would have been motivated to make this modification in order to improve responses to a particular user. [¶0010, Hawes]

Regarding claim 9, Barrett/Akbacak teaches The computing device of claim 1, however fails to explicitly teach wherein the trained conversation model is adapted to conduct the subject conversation in a technical support scenario with the human user, wherein the intent expressed in the subject conversation relates to one or more support issues in the technical support scenario, wherein the solutions relate to one or more 
Hawes teaches wherein the trained conversation model is adapted to conduct the subject conversation in a technical support scenario with the human user (Abstract), wherein the intent expressed in the subject conversation relates to one or more support issues in the technical support scenario (“The customer assistance requests can include assistance on how to use a product, shipping status of a product, a purchase request, a service request (e.g., product needs repair), and a support request (e.g., troubleshoot issue with the product), to name a few. A customer assistance request can be analyzed and routed to one of multiple solution channels configured to process the request. Different types of solutions can be provided depending on the solution channel the customer assistance request is routed to.” [¶0030]), wherein the solutions relate to one or more support solutions in the technical support scenario (“Afterwards, the system can determine one or more solutions from the available solutions that can be presented to the user as solution options. The solution options presented to the user can depend on the availability of the solutions, the warranty coverage of the product, the system's ability to accurately identify the problem, the locale and time of day, customer location, the product, the symptom, specific product purchased, real-time resource availability, real-time service level performance questions answered by the customer, and other rules. The solutions presented to the user can change dynamically based on real-time changes to the availability and performance of the solution channels.” [¶0010]), and wherein the constraints relate (“In some examples, solutions aggregator 320 recommends self-help solutions over assisted solutions (discussed below) since the self-help solutions do not require business or affiliated human resources and thus are theoretically always available and not constrained by support/service eligibility. Furthermore, less stress is placed on the available human resources, especially if solutions aggregator 320 can point the customer to a technical article that is directly on point with the customer's issue. For instance, solutions aggregator 320 may recommend articles 352 over other solutions if an article exists that directly relates to the diagnosed problem. Solutions aggregator 320 can make this determination of whether such an article exists.” [¶0064]).
Barrett, Akbacak and Hawes are all in the same field of endeavor of human-machine conversational systems. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. Hawes discloses a multi-channel technical support and chat service system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conversational modeling systems taught by Barrett/Akbacak with the customer support system of Hawes to provide dynamic responses. Customer support systems are known to receive a dialogue input in order to provide a solution to a technical problem and thus one would have been motivated to make this modification in order to improve responses to a particular user. [¶0010, Hawes]

claim 10,  Barrett/Akbacak/Hawes teaches The computing device of claim 9, where Hawes further teaches wherein the constraints relate to a plurality of properties for a product, relating to one or more of: a product instance, a product type, a product version, a product release, a product feature, or a product use case (“When the user account is associated with more products than can be displayed in subsection 820, an optional link can be presented to present to the user additional user products on a next page or filter based on product type.” [¶0080]).
Barrett, Akbacak and Hawes are all in the same field of endeavor of human-machine conversational systems. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. Hawes discloses a multi-channel technical support and chat service system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conversational modeling systems taught by Barrett/Akbacak with the customer support system of Hawes to provide dynamic responses. Customer support systems are known to receive a dialogue input in order to provide a solution to a technical problem and thus one would have been motivated to make this modification in order to improve responses to a particular user. [¶0010, Hawes]

Regarding claim 13, Barrett/Akbacak teaches The machine-readable storage medium of claim 11, however fails to explicitly teach wherein the trained conversation model is adapted to provide output in the subject conversation based on a scored likelihood of a particular solution and a scored likelihood of a particular diagnosis, based on inputs received in the subject conversation from the human user.
(“FIG. 11 illustrates an exemplary solutions page. Solutions page 1100 is configured to present the user with solution options based on the identification of the user's question or issue. The solutions presented can be based on how the solutions aggregator rates each solution to provide a recommended solution accompanied by all relevant solutions to afford the customer maximum choice. The solutions can be recommended and presented in their entirety based on a variety of factors including the relatedness of the solution the issue/problem (e.g., does an article exist that has a high probability of being relevant to the issue or problem identified?)… Depending on the scenario, the most relevant business rule can be applied. The different scenarios can take into account the product, the locale of the product, and the specific symptom. Once a business rule is applied and the solutions are rated, each solution can be ranked. A predetermined number of solutions from the ranked list can be returned and recommended by solutions aggregator.” [¶0089; Examiner is interpreting a probability to be equivalent to a scored likelihood.]) and a scored likelihood of a particular diagnosis, based on inputs received in the subject conversation from the human user (“The web page can be a symptoms page containing multiple symptoms for the user to choose from. Once the user selects the symptoms that are applicable to his problem, the user feedback is received from the client device (1720). Based on the user feedback, a determination can be made that diagnostic information stored on the product is relevant to diagnosing the problem (1730). The determination can lead to transmitting a request to the product to retrieve diagnostic information (1740). In response to the request, contact information for the product can be received from product (1750). The contact information can include an email address, a phone number, an IP address, or other identifier that is specific to the user. Once the contact information is received and the customer assents to the request, the contact information can be used to retrieve diagnostic information from the product (1760). Once the diagnostic information is received, the problem can be identified based on the diagnostic information and the current state of the decision tree.” [¶0102]).
Barrett, Akbacak and Hawes are all in the same field of endeavor of human-machine conversational systems. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. Hawes discloses a multi-channel technical support and chat service system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conversational modeling systems taught by Barrett/Akbacak with the customer support system of Hawes to provide dynamic responses. Customer support systems are known to receive a dialogue input in order to provide a solution to a technical problem and thus one would have been motivated to make this modification in order to improve responses to a particular user. [¶0010, Hawes]

Regarding claim 18, Barrett/Akbacak teaches The method of claim 16, however fails to explicitly teach wherein the trained conversation model is adapted to provide output in the subject conversation based on a scored likelihood of a particular solution 
Hawes teaches wherein the trained conversation model is adapted to provide output in the subject conversation based on a scored likelihood of a particular solution (“FIG. 11 illustrates an exemplary solutions page. Solutions page 1100 is configured to present the user with solution options based on the identification of the user's question or issue. The solutions presented can be based on how the solutions aggregator rates each solution to provide a recommended solution accompanied by all relevant solutions to afford the customer maximum choice. The solutions can be recommended and presented in their entirety based on a variety of factors including the relatedness of the solution the issue/problem (e.g., does an article exist that has a high probability of being relevant to the issue or problem identified?)… Depending on the scenario, the most relevant business rule can be applied. The different scenarios can take into account the product, the locale of the product, and the specific symptom. Once a business rule is applied and the solutions are rated, each solution can be ranked. A predetermined number of solutions from the ranked list can be returned and recommended by solutions aggregator.” [¶0089; Examiner is interpreting a probability to be equivalent to a scored likelihood.]) and a scored likelihood of a particular diagnosis, based on inputs received in the subject conversation from the human user (“The web page can be a symptoms page containing multiple symptoms for the user to choose from. Once the user selects the symptoms that are applicable to his problem, the user feedback is received from the client device (1720). Based on the user feedback, a determination can be made that diagnostic information stored on the product is relevant to diagnosing the problem (1730). The determination can lead to transmitting a request to the product to retrieve diagnostic information (1740). In response to the request, contact information for the product can be received from product (1750). The contact information can include an email address, a phone number, an IP address, or other identifier that is specific to the user. Once the contact information is received and the customer assents to the request, the contact information can be used to retrieve diagnostic information from the product (1760). Once the diagnostic information is received, the problem can be identified based on the diagnostic information and the current state of the decision tree.” [¶0102]).
Barrett, Akbacak and Hawes are all in the same field of endeavor of human-machine conversational systems. Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. Hawes discloses a multi-channel technical support and chat service system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conversational modeling systems taught by Barrett/Akbacak with the customer support system of Hawes to provide dynamic responses. Customer support systems are known to receive a dialogue input in order to provide a solution to a technical problem and thus one would have been motivated to make this modification in order to improve responses to a particular user. [¶0010, Hawes]


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Akbacak and further in view of Lafferty et al. ("Conditional Random Fields: Probabilistic Models for Segmenting and Labeling Sequence Data", hereinafter "Lafferty").

Regarding claim 8, Barrett/Akbacak teaches The computing device of claim 6, however fails to explicitly teach wherein the machine learning model is a conditional random field (CRF) classifier, wherein the CRF classifier is used to classify the respective utterance types.
Lafferty teaches wherein the machine learning model is a conditional random field (CRF) classifier (“We present conditional random fields, a framework for building probabilistic models to segment and label sequence data.” [Abstract]), wherein the CRF classifier is used to classify the respective utterance types (“In what follows, X is a random variable over data sequences to be labeled, and Y is a random variable over corresponding label sequences. All components Yi of Y are assumed to range over a finite label alphabet Y. For example, X might range over natural language sentences and Y range over part-of-speech taggings of those sentences, with Y the set of possible part-of-speech tags. The random variables X and Y are jointly distributed, but in a discriminative framework we construct a conditional model p(Y | X) from paired observation and label sequences, and do not explicitly model the marginal p(X).” [pg. 3, 3. Conditional Random Fields, ¶1]).
Barrett discloses a chatbot computer system. Akbacak discloses a session context based conversational modeling system. Lafferty discloses a framework for [pg. 8, § 7. Related Work and Conclusions, ¶5, Lafferty]  

Response to Arguments
	Regarding the rejection of claims 1-20 under 35 U.S.C. §101:
In response to applicant’s arguments regarding the amendments to the independent claims has been considered and are persuasive. The amendments have overcome the 101 rejection in the previous action. Therefore, the rejection has been withdrawn. 

Regarding the 35 U.S.C. §103 rejections:
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the updated 103 rejection including the newly presented art of Barrett. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122